Exhibit 10.1
 
AMENDED AND RESTATED
INTERNATIONAL COAL GROUP, INC.
EXECUTIVE SEVERANCE PLAN
 
This is an amendment and restatement, effective May 6, 2011, of the
International Coal Group, Inc. Executive Severance Plan for the benefit of
certain employees of the Company and its Subsidiaries, on the terms and
conditions hereinafter stated.  Each Subsidiary will be responsible for
providing the benefits to which its employees (who are designated as Eligible
Employees) may become entitled hereunder.  The Company agrees unconditionally to
guarantee the performance by, and obligation of, each Subsidiary under this
Plan.
 
This Plan, as set forth herein, is intended to help retain qualified and valued
employees, maintain a stable work environment, and provide economic security to
Eligible Employees in the event of certain terminations of employment.  This
Plan, as a “severance pay arrangement” within the meaning of Section 3(2)(B)(i)
of ERISA, is intended to be excepted from the definitions of “employee pension
benefit plan” and “pension plan” set forth under Section 3(2) of ERISA, and is
intended to meet the descriptive requirements of a plan constituting a
“severance pay plan” within the meaning of regulations published by the
Secretary of Labor at Title 29, Code of Federal Regulations § 2510.3-2(b).
 
1.  
DEFINITIONS.

 
As used in this Plan:
 
1.1  
“Affiliate” means any company controlled by, controlling, or under common
control with, the Company.

 
1.2  
“Base Salary” means, with respect to an Eligible Employee, the Eligible
Employee’s annual base salary on the Severance Date or, if greater, as in effect
immediately prior to a Change in Control or the occurrence of an event
constituting Good Reason.

 
1.3  
“Benefit Amount” means, with respect to an Eligible Employee, the monthly cost
of maintaining:  (A) health benefits for the Eligible Employee (and the Eligible
Employee’s spouse and eligible dependents) as of the Severance Date under a
group health plan of the Company or its Affiliates for purposes of COBRA,
excluding any short-term or long-term disability insurance benefits; and (B)
life insurance benefits for the Eligible Employee as in effect on the Severance
Date.

 
1.4  
“Board” means the Board of Directors of the Company.

 
1.5  
“Cause” means, for purposes of a termination of an Eligible Employee’s
employment with the Company and its Affiliates:  (A) the commission by the
Eligible Employee of (1) a felony or (2) any serious crime involving fraud,
dishonesty or breach of trust; (B) gross negligence or intentional misconduct by
the Eligible Employee with respect to the Company or any of its Subsidiaries or
Affiliates or in the performance of his duties to the Company or any of its
Subsidiaries or Affiliates; (C) failure to follow a reasonable, lawful and
specific direction of the Board or the Eligible Employee’s direct supervisor; or
(D) failure by the Eligible Employee to cooperate in any corporate
investigation.  For purposes of this definition, no act or failure to act by an
Eligible Employee shall be considered “intentional” unless done or omitted to be
done by the Eligible Employee in bad faith and without reasonable belief that
the Eligible Employee’s action or omission was in the best interests of the
Company and its Subsidiaries and Affiliates.

 
 
 

--------------------------------------------------------------------------------

 
1.6  
“Change in Control” means the occurrence of any of the following events at any
time:

 
(A)  
the Company is merged or consolidated or reorganized into or with another
corporation or other legal person, and as a result of such merger, consolidation
or reorganization less than a majority of the combined voting power of the then
outstanding securities of such corporation or person immediately after such
transaction are held in the aggregate by the holders of shares of Common Stock
outstanding immediately prior to such transaction;

 
(B)  
the Company sells or otherwise transfers all or substantially all of its assets
to any other corporation (other than a Subsidiary) or other legal person, and
less than a majority of the combined voting power of the then outstanding
securities of such corporation or person immediately after such sale or transfer
is held in the aggregate by the holders of shares of Common Stock outstanding
immediately prior to such sale or transfer;

 
(C)  
if, at any time after any public offering of any of the Company’s equity
securities, any “person” (as such term is used in Sections 13(d)(3) and 14(d)(2)
of the Exchange Act) becomes a “beneficial owner” (as such term is defined in
Rule 13d-3 promulgated under the Exchange Act) (other than the Company, any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, or any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities; or

 
(D)  
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

 
1.7  
“Change in Control Pro Rata Bonus” means, with respect to an Eligible Employee,
an amount equal to the greater of (A) the Eligible Employee’s cash bonus(es) for
the performance period(s) in which the Severance Date occurs, in each case, (1)
multiplied by a fraction, the numerator of which is the number of days that
elapsed in the applicable performance period through the Severance Date and the
denominator of which is the number of days in the full applicable performance
period; and (2) based upon the Company’s actual performance during the
applicable performance period; or (B) the Eligible Employees target cash
bonus(es) for the performance period(s) in which the Severance Date occurs, in
each case, multiplied by a fraction, the numerator of which is the number of
days that elapsed in the applicable performance period through the Severance
Date and the denominator of which is the number of days in the full applicable
performance period.  For the avoidance of doubt, in no event will the Eligible
Employee be entitled to both (i) a pro rata bonus as contemplated by Section
6.7(e) of the Merger Agreement and (ii) a pro rata annual bonus that is paid as
all or a portion of the Change in Control Pro Rata Bonus in respect of services
prior to the “Closing Date” (as defined in the Merger Agreement).

 
 
2

--------------------------------------------------------------------------------

 
1.8  
“Change in Control Protection Period” means the period commencing on the date a
Change in Control occurs and ending on the second anniversary of such date.

 
1.9  
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended from time to time.

 
1.10  
“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time, including, without limitation, any rules and regulations promulgated
thereunder, along with Treasury and Internal Revenue Service interpretations
thereof.

 
1.11  
“Common Stock” means the shares of common stock, $0.01 par value per share, of
the Company or any security into which such shares of common stock may be
changed by reason of any transaction or similar event.

 
1.12  
“Company” means International Coal Group, Inc.

 
1.13  
“Compensation Committee” means the Compensation Committee of the Board.

 
1.14  
“Competitive Activity” means a Special Participant’s participation, without the
prior written consent of the Board (which consent shall not be unreasonably
withheld), in the management of any business enterprise if such enterprise
engages in substantial and direct competition with the Company or any of its
Subsidiaries or Affiliates and such enterprise’s sales of any product or service
competitive with any product or service of the Company or any of its
Subsidiaries or Affiliates amounted to 10% of such enterprise’s net sales for
its most recently completed fiscal year and if the Company’s and its
Subsidiaries’ and Affiliates’ aggregate net sales of said product or service
amounted to 10% of the Company’s and its Subsidiaries’ and Affiliates’ aggregate
net sales for the Company’s most recently completed fiscal year; provided,
however, that Competitive Activity will not include (A) the mere ownership of
securities in any such enterprise or the exercise of rights appurtenant thereto
or (B) participation in the management of any such enterprise other than in
connection with the competitive operations of such enterprise.

 
1.15  
“Eligible Employee” means an employee of the Company, or a Subsidiary, who is
designated as an Eligible Employee by the Compensation Committee or its
designee.

 
1.16  
“Employer” means, with respect to an Eligible Employee, the Company, or, if the
Eligible Employee is not employed by the Company, then the Subsidiary which
employs the Eligible Employee, or any successor thereto.

 
1.17  
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 
 
3

--------------------------------------------------------------------------------

 
1.18  
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

 
1.19  
“Good Reason” means the occurrence of any of the following events without an
Eligible Employee’s written consent:

 
(A)  
material diminution in the Eligible Employee’s base compensation;

 
(B)  
material diminution in the Eligible Employee’s authority or duties; or

 
(C)  
relocation of the Eligible Employee’s primary office to a location more than 50
miles from the Eligible Employee’s primary office location on the date the
Eligible Employee commenced participation in this Plan.

 
Notwithstanding the foregoing, any of the circumstances described above may not
serve as the basis for Good Reason unless (1) the Eligible Employee provides
written notice to the Company and the Employer within 90 days of the initial
existence of the condition(s) constituting Good Reason and (2) the Company and
the Employer fail to cure such condition(s) within 30 days after receipt from
the Eligible Employee of such notice; provided that Good Reason will cease to
exist with respect to a condition two years following the initial existence of
such condition (but if the Eligible Employee does not claim Good Reason as a
result of a condition within such period, the Eligible Employee will not be
deemed to have waived the right to claim Good Reason upon the existence or
occurrence of a subsequent (or similar) condition).
 
1.20  
“Merger Agreement” means the Agreement and Plan of Merger by and among Arch
Coal, Inc., Atlas Acquisition Corp. and International Coal Group, Inc., dated as
of May 2, 2011.

 
1.21  
“Person” means any “person” as such term is used for purposes of Section 13(d)
or 14(d) of the Exchange Act.

 
1.22  
“Plan” means this Amended and Restated International Coal Group, Inc. Executive
Severance Plan, as set forth herein, as it may be amended from time to time.

 
1.23  
“Plan Administrator” means the person or persons appointed from time to time by
the Compensation Committee, which appointment may be revoked at any time by the
Compensation Committee; provided, however, that, following the occurrence of a
Change in Control, the Company may not remove from office the individual or
individuals who served as Plan Administrator immediately prior to the Change in
Control; provided further, however, that if any such individual ceases to be
affiliated with the Company, the Company may appoint another individual or
individuals as Plan Administrator so long as the substitute Plan Administrator
consists solely of an individual or individuals who either (A) were officers of
the Company immediately prior to the Change in Control or (B) were directors of
the Company immediately prior to the Change in Control and are not affiliated
with the acquiring entity in the Change in Control.

 
 
4

--------------------------------------------------------------------------------

 
1.24  
A “Potential Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:

 
(A)  
The Company enters into a definitive agreement, the consummation of which would
result in the occurrence of a Change in Control;

 
(B)  
Any Person (other than the Company or any Subsidiary) commences (within the
meaning of Regulation 14D promulgated under the Exchange Act or any successor
regulation) a tender or exchange offer which, if consummated, would result in a
Change in Control;

 
(C)  
Any Person (other than the Company or any Subsidiary) files with the Securities
and Exchange Commission a preliminary or definitive proxy statement relating to
an election contest with respect to the election or removal of directors of the
Company which solicitation, if successful, would result in a Change in Control;

 
(D)  
The acquisition by any Person (other than WL Ross Group, L.P. and its affiliates
or Fairfax Financial Holdings Limited and its affiliates) of an aggregate
“Beneficial Ownership” (as such term is defined in Rule 13d-3 promulgated under
the Exchange Act) of 15% or more of either (1) the then-outstanding Common Stock
(the “Outstanding Company Common Stock”) or (2) the combined voting power of the
then-outstanding voting securities of the Company (the “Outstanding Company
Voting Securities”); provided, however, that the following acquisitions shall
not constitute a Potential Change in Control:  (a) any acquisition by the
Company or any Subsidiary, (b) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary; or (c)
any acquisition by a Person that is permitted to, and actually does, report its
Beneficial Ownership on Schedule 13G promulgated under the Exchange Act (or any
successor schedule); provided that, if such Person subsequently becomes required
to or does report its Beneficial Ownership on Schedule 13D promulgated under the
Exchange Act (or any successor schedule), and at the time has Beneficial
Ownership of 15% or more of either the Outstanding Company Common Stock or the
combined voting power of the Outstanding Company Voting Securities, then a
Potential Change in Control shall be deemed to occur at such time; or

 
(E)  
The Compensation Committee adopts a resolution to the effect that a Potential
Change in Control has occurred.

 
1.25  
“Pro Rata Bonus” means, with respect to an Eligible Employee, an amount equal to
the Eligible Employee’s cash bonus(es) for the performance period(s) in which
the Severance Date occurs, in each case, (A) multiplied by a fraction, the
numerator of which is the number of days that elapsed in the applicable
performance period through the Severance Date and the denominator of which is
the number of days in the full applicable performance period; and (B) based upon
the Company’s actual performance during the applicable performance period.

 
 
5

--------------------------------------------------------------------------------

 
1.26  
“Section 409A” means Section 409A of the Code, and the rules, regulations and
guidance promulgated thereunder by the U.S. Department of the Treasury or the
U.S. Internal Revenue Service

 
1.27  
“Severance” means (A) the involuntary termination of an Eligible Employee’s
employment by the Employer other than for Cause (and other than due to death or
disability), or (B) a voluntary termination of an Eligible Employee’s employment
for Good Reason (unless, in either case, prior to termination of an Eligible
Employee’s employment due to death or disability, the Employer has given the
Eligible Employee notice of termination without Cause or the Eligible Employee
has given the Employer notice of the occurrence of a Good Reason event);
provided, however, that a Severance shall not occur by reason of the divestiture
of a facility, sale of a business or business unit, or the outsourcing of a
business activity with which an Eligible Employee is affiliated if (1) the
Eligible Employee is provided comparable employment (e.g., with a Base Salary
and Target Annual Bonus at least equal to that in effect immediately prior to
such transfer of employment) by the entity which acquires such facility,
business or business unit or which succeeds to such outsourced business
activity; and (2) such entity continues to cover the Eligible Employee under a
severance program which provides severance benefits no less favorable than this
Plan for at least 12 months.

 
1.28  
“Severance Date” means, with respect to an Eligible Employee, the date on which
the Eligible Employee incurs a Severance.

 
1.29  
“Special Participant” means an Eligible Employee designated as a Special
Participant by the Compensation Committee.

 
1.30  
“Subsidiary” means a corporation, company or other entity (A) more than 50% of
whose outstanding shares or securities (representing the right to vote for the
election of directors or other managing authority) are, or (B) which does not
have outstanding shares or securities (as may be the case in a partnership,
limited liability company, joint venture or unincorporated association), but
more than 50% of whose ownership interest representing the right generally to
make decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.

 
1.31  
“Target Annual Bonus” means, with respect to an Eligible Employee, an amount
equal to the greater of (A) the Eligible Employee’s target annual cash bonus on
the Severance Date, or (B) the Eligible Employee’s target annual cash bonus for
the most recently completed fiscal year.

 
2.  
SEVERANCE BENEFITS.

 
2.1  
General.  Each Eligible Employee shall be entitled to severance payments and
benefits pursuant to the applicable provisions of this Section 2 if the Eligible
Employee incurs a Severance; provided, however, that, notwithstanding anything
in this Plan to the contrary, upon an Eligible Employee becoming a participant
in this Plan, the Eligible Employee shall cease to participate in any other
severance plan, program, agreement or arrangement maintained by the Company or
any Subsidiary or Affiliate.

 
 
6

--------------------------------------------------------------------------------

 
2.2  
Cash Payment. Each Eligible Employee who incurs a Severance shall be entitled to
a single lump sum cash payment, payable on the 60th day following the Severance
Date, in an amount equal to the sum of:

 
(A)  
Base Salary (or two times Base Salary if the Eligible Employee incurs a
Severance during the Change in Control Protection Period);

 
(B)  
Target Annual Bonus (or two times Target Annual Bonus if the Eligible Employee
incurs a Severance during the Change in Control Protection Period);

 
(C)  
Pro Rata Bonus (or the Change in Control Pro Rata Bonus if the Eligible Employee
incurs a Severance during the Change in Control Protection Period); and

 
(D)  
12 times the Benefit Amount (or 24 times the Benefit Amount if the Eligible
Employee incurs a Severance during the Change in Control Protection Period).

 
2.3  
Equity Awards.  In the case of each Eligible Employee who incurs a Severance,
notwithstanding the terms of any equity agreement, all of the Eligible
Employee’s outstanding equity awards (including, without limitation, stock
options, stock appreciation rights, restricted stock and restricted stock units)
will fully vest and become non-forfeitable, with (A) any outstanding stock
options and stock appreciation rights becoming fully exercisable (and with all
stock options and stock appreciation rights remaining exercisable for at least
12 months following the Severance Date (but in no event later than the date of
expiration of the original term of such award)); and (B) the restriction period
on any restricted stock and restricted stock units held by the Eligible Employee
will lapse and any other requirements or conditions with respect to the
foregoing or other equity-based awards held by the Eligible Employee will lapse
and be disregarded.  All equity awards accelerated pursuant to this Section 2.3
will be settled in accordance with the terms of the applicable equity incentive
plan and any applicable award agreement.

 
2.4  
Financial Consulting Services.  In the case of each Eligible Employee who incurs
a Severance, the Employer shall reimburse the Eligible Employee for third-party
financial consulting services suitable to the Eligible Employee’s situation for
a period of 12 (or 24 if the Eligible Employee incurs a Severance during the
Change in Control Protection Period) months immediately following the Severance
Date or, if earlier, until the first acceptance by the Eligible Employee of an
offer of employment; provided, however, that in no case shall the Employer be
required to reimburse any amount in excess of $25,000 for financial consulting
services.  Notwithstanding anything herein to the contrary, all reimbursements
pursuant to this Section 2.4 shall be reimbursed by the Employer within 45 days
(or, if applicable, on the Permissible Payment Date) following the date on which
the Employer receives the applicable invoice from the applicable Eligible
Employee (and approves such invoice) but in no event later than December 31st of
the third calendar year following the year in which the Severance Date occurs.

 
 
7

--------------------------------------------------------------------------------

 
2.5  
Outplacement Services.  In the case of each Eligible Employee who incurs a
Severance, the Employer shall reimburse the Eligible Employee for third-party
outplacement services suitable to the Eligible Employee’s position for a period
of 12 (or 24 if the Eligible Employee incurs a Severance during the Change in
Control Protection Period) months immediately following the Severance Date or,
if earlier, until the first acceptance by the Eligible Employee of an offer of
employment; provided, however, that in no case shall the Employer be required to
reimburse any amount in excess of $10,000 for outplacement
services.  Notwithstanding anything herein to the contrary, all reimbursements
pursuant to this Section 2.5 shall be reimbursed by the Employer within 45 days
(or, if applicable, on the Permissible Payment Date) following the date on which
the Employer receives the applicable invoice from the applicable Eligible
Employee (and approves such invoice) but in no event later than December 31st of
the third calendar year following the year in which the Severance Date occurs.

 
2.6  
Release.  Notwithstanding the foregoing, as a condition to the payment or
receipt of any payment or benefit pursuant to the applicable provision of this
Section 2, each Eligible Employee shall be required to execute and not revoke
(within the seven day revocation period) an effective general waiver and release
of claims agreement in favor of the Company and its Subsidiaries and Affiliates,
substantially in the form attached hereto as Exhibit A, before the 60th day
following the Eligible Employee’s Severance Date.

 
3.  
EXCISE TAX.

 
3.1  
Notwithstanding any other provisions in this Plan, in the event that any payment
or benefit received or to be received an Eligible Employee (including, without
limitation, any payment or benefit received in connection with a Change in
Control or the termination of the Eligible Employee’s employment, whether
pursuant to the terms of this Plan or any other plan, program, arrangement or
agreement) (all such payments and benefits, together, the “Total Payments”)
would be subject (in whole or part), to any excise tax imposed under Section
4999 of the Code, or any successor provision thereto (the “Excise Tax”), then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, program, arrangement or
agreement, the Employer will reduce the Eligible Employee’s payments and/or
benefits under this Plan, to the extent necessary so that no portion of the
Total Payments is subject to the Excise Tax (but in no event to less than zero),
in the following order:  (1) the lump sum cash payment described in Section 2.2;
(2) the equity award acceleration described in Section 2.3; and (3) the
outplacement and financial consulting reimbursements described in Sections 2.4
and 2.5 (the payments and benefits set forth in clauses (1) through (3),
together, the “Potential Payments”); provided, however, that the Potential
Payments shall only be reduced if (a) the net amount of such Total Payments, as
so reduced (and after subtracting the net amount of federal, state, municipal
and local income taxes on such reduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to (b)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state, municipal and local income taxes
on such Total Payments and the amount of Excise Tax to which the Eligible
Employee would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments.

 
 
8

--------------------------------------------------------------------------------

 
3.2  
For purposes of determining whether and the extent to which the Total Payments
will be subject to the Excise Tax:  (A) no portion of the Total Payments the
receipt or enjoyment of which the Eligible Employee shall have waived at such
time and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account; (B) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Eligible Employee and selected by
the accounting firm which was, immediately prior to the Severance Date, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including,
without limitation, by reason of Section 280G(b)(4)(A) of the Code) and, in
calculating the Excise Tax, no portion of such Total Payments shall be taken
into account which, in the opinion of Tax Counsel, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the “base amount” (as set forth in
Section 280G(b)(3) of the Code) that is allocable to such reasonable
compensation; and (C) the value of any non-cash benefit or any deferred payment
or benefit included in the Total Payments shall be determined by the Auditor in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code.

 
3.3  
At the time that payments are made under this Plan, the Employer shall provide
the Eligible Employee with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations, including,
without limitation, any opinions or other advice the Employer received from Tax
Counsel, the Auditor, or other advisors or consultants (and any such opinions or
advice which are in writing shall be attached to the statement).  If the
Eligible Employee objects to the Employer’s calculations, the Employer shall pay
to the Eligible Employee such portion of the Potential Payments (up to 100%
thereof) as the Eligible Employee determines is necessary to result in the
proper application of this Section 3.  All determinations required by this
Section 3 (or requested by either the Eligible Employee or the Employer in
connection with this Section 3) shall be at the expense of the Employer.  The
fact that an Eligible Employee’s right to payments or benefits may be reduced by
reason of the limitations contained in this Section ‎‎3 shall not of itself
limit or otherwise affect any other rights of the Eligible Employee under this
Plan.

 
4.  
PLAN ADMINISTRATION.

 
4.1  
The Plan Administrator shall administer this Plan and may interpret this Plan,
prescribe, amend and rescind rules and regulations under this Plan and make all
other determinations necessary or advisable for the administration of this Plan,
subject to all of the provisions of this Plan.

 
4.2  
The Plan Administrator may delegate any of its duties hereunder to such person
or persons from time to time as it may designate.

 
 
9

--------------------------------------------------------------------------------

 
4.3  
The Plan Administrator is empowered, on behalf of this Plan, to engage
accountants, legal counsel and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under this Plan.  The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties, obligations or responsibilities under this
Plan.  Such persons shall exercise no discretionary authority or discretionary
control respecting the management of this Plan.  All reasonable expenses thereof
shall be borne by the Company.

 
5.  
CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION.

 
Upon becoming a participant in this Plan, each Eligible Employee acknowledges
and agrees to the provisions set forth in this Section 5.
 
5.1  
Non-Disclosure.  The Eligible Employee will not at any time while employed by
the Company or any of its Affiliates, directly or indirectly, other than in
connection with the performance of services for the Company and its Affiliates,
use for himself or use for, or disclose to, any party other than the Company and
its Affiliates, any secret or confidential information or data regarding the
business of the Company or its Affiliates or any secret or confidential
information or data regarding the business or property of the Company or its
Affiliates or regarding any secret or confidential apparatus, process, system or
other method at any time used, developed or investigated by or for the Company
or its Affiliates, whether or not developed, acquired, discovered or
investigated by the Eligible Employee.  On the Severance Date or as soon
thereafter as possible, the Eligible Employee shall promptly deliver to the
Company all memoranda, notes, records, plats, sketches, plans or other documents
made by, compiled by, delivered to, or otherwise acquired by the Eligible
Employee concerning the business or properties of the Company or its Affiliates
or any secret or confidential product, apparatus or process used, developed,
acquired or investigated by the Company or its Affiliates.

 
5.2  
No Solicitation.  The Eligible Employee hereby agrees and covenants that during
the Eligible Employee’s employment with the Company or any of its Affiliates,
and for a period of two years thereafter, so long as the Company and its
Affiliates are not in material breach of this Plan, the Eligible Employee shall
not, directly or indirectly, on his own behalf or with others:  (A) induce or
attempt to induce any employee of the Company or its Affiliates who is (or was
at any time during the most recent 90 days that the Eligible Employee was
employed by, or providing services to, the Company or its Affiliates) a direct
report to the Eligible Employee, a direct supervisor of the Eligible Employee,
or a president, mine superintendent or maintenance superintendent or an
equivalent position of any subsidiary or operating unit of the Company or its
Affiliates (a “Protected Employee”) to leave the employ of the Company and its
Affiliates, or in any way interfere with the relationship between the Company
and its Affiliates and any Protected Employee, except that it is specifically
agreed by the Eligible Employee and the Company that this Section 5.2 is not
violated by any response by a Protected Employee to a publicly announced job
opening with the Eligible Employee or his subsequent employer whether such
announcement appears in newspapers, trade publications, web sites or similar
public media; or (B) induce or attempt to induce any referral source, customer
or other business relation of the Company or its Affiliates not to do business
with the Company and its Affiliates, or to cease doing business with the Company
and its Affiliates; provided, however, that the foregoing provisions of this
Section 5.2 shall not prohibit the Eligible Employee from participating in any
response to an open bidding or quote request of any customer of the Company or
its Affiliates, or prohibit the Eligible Employee from any solicitation that
does not, directly or indirectly, divert business from the Company and its
Affiliates; and, provided further, that the Eligible Employee and any subsequent
employer may in the ordinary course of business compete with the Company and its
Affiliates for customers, properties or otherwise, without violating this
Section 5.2, provided that the Eligible Employee shall not attempt to induce any
entity with which the Company or its Affiliates has any existing business
relationship to terminate that business relationship prior to the termination of
existing contracts or orders with that entity.

 
 
10

--------------------------------------------------------------------------------

 
5.3  
Non-Competition.  Each Eligible Employee who is a Special Participant also
acknowledges and agrees that, during (A) the Special Participant’s employment
with the Company or any of its Subsidiaries or Affiliates and (B) the one-year
period immediately following the Special Participant’s Severance Date, the
Special Participant shall not engage in any Competitive Activity.

 
5.4  
Injunctive Relief.  The Eligible Employee acknowledges that it is impossible to
measure in money the damages that will accrue to the Company and its Affiliates
by reason of the Eligible Employee’s failure to observe any of the obligations
imposed on him by this Section 5.  Accordingly, if the Company or its Affiliates
shall institute an action to enforce the provisions hereof, the Eligible
Employee hereby waives the claim or defense that an adequate remedy at law is
available to the Company or its Affiliates, and the Eligible Employee agrees not
to urge in any such action the claim or defense that such remedy at law exists.

 
5.5  
Severability.  If a final determination is made by a court having competent
jurisdiction that the time or territory or any other restriction contained in
Section 5.1, 5.2 or 5.3 is an unenforceable restriction on the Eligible
Employee’s activities, the provisions of such section(s) shall not be rendered
void but shall be deemed amended to apply such maximum time and scope and such
other restrictions as such court may judicially determine or otherwise indicate
to be reasonable.

 
6.  
PLAN MODIFICATION OR TERMINATION.

 
Notwithstanding anything herein to the contrary, this Plan may be amended or
terminated by the Board or the Compensation Committee at any time with respect
to some or all Eligible Employees; provided, however, that, during the pendency
of a Potential Change in Control, and during the Change in Control Protection
Period, this Plan may not be terminated or suspended, nor may this Plan be
amended during the pendency of a Potential Change in Control, or during the
Change in Control Protection Period if such amendment would be adverse to the
interests of any Eligible Employee, without the consent of the Eligible
Employee.
 
 
11

--------------------------------------------------------------------------------

 
7.  
GENERAL PROVISIONS.

 
7.1  
If the Company or any Subsidiary or Affiliate is obligated by law or by contract
to pay severance pay, a termination indemnity, notice pay, or the like, or if
the Company or any Subsidiary or Affiliate is obligated by law to provide
advance notice of separation to an Eligible Employee (a “Notice Period”), then
any payments to the Eligible Employee pursuant to Section 2.2 shall be reduced
by the amount of any such severance pay, termination indemnity, notice pay or
the like, as applicable, and by the amount of any compensation received during
any Notice Period.

 
7.2  
Neither the establishment of this Plan, nor any modification thereof, nor the
creation of any fund, trust or account, nor the payment of any benefits shall be
construed as giving any Eligible Employee, or any person whomsoever, the right
to be retained in the service of the Company or any Subsidiary or Affiliate, and
all Eligible Employees shall remain subject to discharge to the same extent as
if this Plan had never been adopted.

 
7.3  
If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.

 
7.4  
The headings and captions herein are provided for reference and convenience
only, shall not be considered part of this Plan, and shall not be employed in
the construction of this Plan.  Similarly, the use of the masculine gender with
respect to pronouns herein is for purposes of convenience and refers to either
sex who may be an Eligible Employee.  Unless otherwise specified, all Section
references herein are to this Plan.  Any reference to a day or days herein
refers to a calendar day or days unless otherwise stated.

 
7.5  
This Plan shall not be funded.  No Eligible Employee shall have any right to, or
interest in, any assets of the Company (or any of its Subsidiaries or
Affiliates) which may be applied by the Company (or any of its Subsidiaries or
Affiliates) to the payment of benefits or other rights under this Plan.  Nothing
contained in this Plan, and no action taken pursuant to this Plan, shall create
or be construed to create a trust of any kind, or a fiduciary relationship,
between the Company (or any of its Subsidiaries or Affiliates) and any Eligible
Employee or any other person.  The rights of each Eligible Employee or each
Eligible Employee’s estate to benefits under this Plan shall be solely those of
an unsecured creditor of the Employer.

 
7.6  
Any notice or other communication required or permitted pursuant to the terms
hereof shall have been duly given when delivered or mailed by United States
Mail, first class, postage prepaid, addressed to the intended recipient at his,
her or its last known address.

 
7.7  
This Plan shall be construed and enforced according to the laws of the State of
Delaware, without reference to principles of conflicts of laws.

 
7.8  
All benefits hereunder shall be reduced by applicable withholding and shall be
subject to applicable tax reporting, as determined by the Plan Administrator.

 
 
12

--------------------------------------------------------------------------------

 
7.9  
Following the Severance Date, if and to the extent requested by the Board, each
Eligible Employee, as applicable, agrees to resign from the Board, and from all
fiduciary positions (including, without limitation, as trustee) and all other
offices and positions he holds with the Company and its Subsidiaries and
Affiliates; provided, however, that if the Eligible Employee refuses to tender
his resignation after the Board has made such request, then the Board will be
empowered to tender the Eligible Employee’s resignation or remove the Eligible
Employee from such offices and positions.

 
8.  
SUCCESSORS; BINDING AGREEMENT.

 
8.1  
Successors of the Company.  The Company shall require any successor (and its
parent, if applicable) who shall purchase all or substantially all of the
business and/or assets of the Company (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to expressly assume and agree in writing to
maintain this Plan in the same manner and to the same extent that the Company
would be required to maintain it; provided that no such agreement shall be
required if the successor (and its parent, if applicable) shall be or remain so
obligated by operation of law.  As used in this Section 8.1, the “Company” shall
mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to maintain this Plan or
which otherwise becomes bound by all the terms and provisions hereof by
operation of law.

 
8.2  
Eligible Employee’s Heirs, etc.  This Plan shall inure to the benefit of and be
enforceable by each Eligible Employee’s personal or legal representatives,
executors, administrators, heirs, distributees, devisees and legatees.  If an
Eligible Employee should die while any amounts would still be payable to the
Eligible Employee hereunder as if the Eligible Employee had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms hereof to the Eligible Employee’s designee or, if there be no
such designee, to the Eligible Employee’s estate.  When a payment is due under
this Plan to a severed Eligible Employee who is unable to care for his affairs,
payment may be made directly to the Eligible Employee’s legal guardian or
personal representative.

 
8.3  
Non-alienation.  Except by will or intestacy as set forth in Section 8.2, no
right, benefit or interest of any Eligible Employee hereunder, shall be subject
to anticipation, alienation, sale, assignment, encumbrance, charge, pledge,
hypothecation, or set-off in respect of any claim, debt or obligation, or to
execution, attachment, levy or similar process, or assignment by operation of
law.  Any attempt, voluntary or involuntary, to effect any action specified in
the immediately preceding sentence shall, to the full extent permitted by law,
be null, void and of no effect.

 
9.  
CONDITIONS TO PAYMENT, REIMBURSEMENT AND ACCELERATION.

 
9.1  
General.  Payments and benefits under this Plan are intended to comply with
Section 409A to the extent subject thereto, and, accordingly, to the maximum
extent permitted, this Plan shall be interpreted and administered to be in
compliance therewith.

 
 
13

--------------------------------------------------------------------------------

 
9.2  
Separation from Service.  Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A, an Eligible Employee shall not be considered
to have terminated employment with the Employer for purposes of this Plan and no
payments shall be due to the Eligible Employee under this Plan until the
Eligible Employee would be considered to have incurred a “separation from
service” from the Employer within the meaning of Section 409A.

 
9.3  
Delay for Specified Employees.  Notwithstanding any provisions of this Plan to
the contrary, if an Eligible Employee is a “specified employee” (within the
meaning of Section 409A and determined pursuant to policies adopted by the
Employer consistent with Section 409A) at the time of the Eligible Employee’s
separation from service and if any portion of the payments or benefits to be
received by the Eligible Employee upon separation from service would be
considered deferred compensation under Section 409A and cannot be paid or
provided to the Eligible Employee without his incurring taxes, interest or
penalties under Section 409A, amounts that would otherwise be payable pursuant
to this Plan and benefits that would otherwise be provided pursuant to this
Plan, in each case, during the six-month period immediately following the
Eligible Employee’s separation from service will instead be paid or made
available on the earlier of (A) the first day of the seventh month following the
date of the Eligible Employee’s separation from service and (B) the Eligible
Employee’s death (the applicable date, the “Permissible Payment Date”).

 
9.4  
Reimbursements.  With respect to any amount of expenses eligible for
reimbursement that is required to be included in an Eligible Employee’s gross
income for federal income tax purposes, such expenses shall be reimbursed by the
Employer within 60 days (or, if applicable, on the Permissible Payment Date)
following the date on which the Employer receives the applicable invoice from
the applicable Eligible Employee (and approves such invoice) but in no event
later than December 31st of the year following the year in which the Eligible
Employee incurs the related expenses.  In no event shall the reimbursements or
in-kind benefits to be provided by the Employer in one taxable year affect the
amount of reimbursements or in-kind benefits to be provided in any other taxable
year, nor shall an Eligible Employee’s right to reimbursement or in-kind
benefits be subject to liquidation or exchange for another benefit.

 
9.5  
Separate Payments.  Each payment under this Plan shall be considered a “separate
payment” and not one of a series of payments for purposes of Section 409A.

 
 
14

--------------------------------------------------------------------------------

 
10.  
CLAIMS, INQUIRIES, APPEALS.

 
10.1  
Applications for Benefits and Inquiries.  Any application for benefits,
inquiries about this Plan or inquiries about present or future rights under this
Plan must be submitted to the Plan Administrator in writing, as follows:

 
Plan Administrator:  Amended and Restated International Coal Group, Inc.
Executive Severance Plan
c/o International Coal Group, Inc.
300 Corporate Centre Drive
Scott Depot, WV 25560
Attention:  Vice-President, Human Resources and Benefits


10.2  
Denial of Claims.  In the event that any application for benefits is denied in
whole or in part, the Plan Administrator must notify the applicant, in writing,
of the denial of the application, and of the applicant’s right to review the
denial.  The written notice of denial will be set forth in a manner designed to
be understood by the employee, and will include specific reasons for the denial,
specific references to the Plan provision upon which the denial is based, a
description of any information or material that the Plan Administrator needs to
complete the review, and an explanation of this Plan’s review procedure.

 
This written notice will be given to the employee within 90 days after the Plan
Administrator receives the application, unless special circumstances require an
extension of time, in which case, the Plan Administrator has up to an additional
90 days for processing the application.  If an extension of time for processing
is required, written notice of the extension will be furnished to the applicant
before the end of the initial 90-day period.
 
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
his or her decision on the application.  If written notice of denial of the
application for benefits is not furnished within the specified time, the
application shall be deemed to be denied.  The applicant will then be permitted
to appeal the denial in accordance with the review procedure described below.
 
10.3  
Request for a Review.  Any person (or that person’s authorized representative)
for whom an application for benefits is denied (or deemed denied), in whole or
in part, may appeal the denial by submitting a request for a review to the Plan
Administrator within 60 days after the application is denied (or deemed
denied).  The Plan Administrator will give the applicant (or his or her
representative) an opportunity to review pertinent documents in preparing a
request for a review and submit written comments, documents, records and other
information relating to the claim.  A request for a review shall be in writing
and shall be addressed to:

 
Plan Administrator:  Amended and Restated International Coal Group, Inc.
Executive Severance Plan
c/o International Coal Group, Inc.
300 Corporate Centre Drive
Scott Depot, WV 25560
Attention:  Vice-President, Human Resources and Benefits


A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The Plan Administrator may require the applicant to submit
additional facts, documents or other material as he or she may find necessary or
appropriate in making his or her review.
 
 
15

--------------------------------------------------------------------------------

 
10.4  
Decision on Review.  The Plan Administrator will act on each request for review
within 60 days after receipt of the request, unless special circumstances
require an extension of time (not to exceed an additional 60 days), for
processing the request for a review.  If an extension for review is required,
written notice of the extension will be furnished to the applicant within the
initial 60-day period.  The Plan Administrator will give prompt, written notice
of his or her decision to the applicant.  In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will outline, in a manner calculated to be understood by the
applicant, the specific Plan provisions upon which the decision is based.  If
written notice of the Plan Administrator’s decision is not given to the
applicant within the time prescribed in this Section 10.4, the application will
be deemed denied on review.

 
10.5  
Rules and Procedures.  The Plan Administrator may establish rules and
procedures, consistent with this Plan and with ERISA, as necessary and
appropriate in carrying out his or her responsibilities in reviewing benefit
claims.  The Plan Administrator may require an applicant who wishes to submit
additional information in connection with an appeal from the denial (or deemed
denial) of benefits to do so at the applicant’s own expense.

 
10.6  
Exhaustion of Remedies.  No legal action for benefits under this Plan may be
brought until the claimant (A) has submitted a written application for benefits
in accordance with the procedures described by Section 10.1, (B) has been
notified by the Plan Administrator that the application is denied (or the
application is deemed denied due to the Plan Administrator’s failure to act on
it within the established time period), (C) has filed a written request for a
review of the application in accordance with the appeal procedure described in
Section 10.3 and (D) has been notified in writing that the Plan Administrator
has denied the appeal (or the appeal is deemed to be denied due to the Plan
Administrator’s failure to take any action on the claim within the time
prescribed by Section 10.4).  Notwithstanding anything in this Plan regarding
the Plan Administrator’s authority to determine eligibility for benefits or to
construe the terms of this Plan, in the event of any dispute or legal action
relating to a payment or benefit in respect of a Severance that occurs during
the Change in Control Protection Period, the standard of review with respect to
such dispute or legal action will be de novo.

 
11.  
LEGAL FEES.

 
11.1  
If any contest or dispute shall arise under or in connection with this Plan
involving termination of an Eligible Employee’s employment while this Plan is in
effect or involving the failure or refusal of the Employer or the Company to
perform fully in accordance with the terms of this Plan, and the Eligible
Employee prevails in such contest or dispute with respect to at least one
material issue, then the Employer shall reimburse the Eligible Employee on a
current basis for all reasonable legal fees and related expenses, if any,
incurred by the Eligible Employee in connection with such contest or dispute,
together with interest at a rate equal to the prime rate as reported in The Wall
Street Journal on the day of the reimbursement, such interest to accrue 30 days
from the date the Employer receives the Eligible Employee’s statement for such
fees and expenses through the date of payment thereof.

 
 
 
16

--------------------------------------------------------------------------------

 

EXHIBIT A
 
WAIVER AND RELEASE OF CLAIMS AGREEMENT
 
___________________ (“Employee”) and ________________ (“Employer”) hereby
acknowledge that Employee is being offered certain payments and benefits as part
of the Amended and Restated International Coal Group, Inc. Executive Severance
Plan (the “Plan”), and enter into this Waiver and Release of Claims Agreement
(this “Agreement”) pursuant to the following terms and conditions:
 
Severance Benefits
 
1. In exchange for Employee’s promises in this Agreement, Employer agrees to
tender to Employee the severance amounts and benefits set forth in Section 2 of
the Plan (the “Severance Benefits”).
 
2. Employee agrees that Employee will be entitled to receive the Severance
Benefits only if Employee accepts and does not revoke this Agreement, which
requires Employee to release both known and unknown claims.
 
3. Employee agrees that the Severance Benefits tendered under the Plan
constitute fair and adequate consideration for the execution of this
Agreement.  Employee further agrees that Employee has been fully compensated for
all wages and fringe benefits, including, but not limited to, paid and unpaid
leave, due and owing, and that the Severance Benefits are in addition to
payments and benefits to which Employee is otherwise entitled.
 
Claims That Are Being Released
 
4. Employee agrees that this Agreement constitutes a full and final release by
Employee and Employee’s descendants, dependents, heirs, executors,
administrators, assigns, and successors, of any and all claims, charges, and
complaints, whether known or unknown, that Employee has or may have to date
against Employer and any of its parents, subsidiaries, or affiliated entities
and their respective officers, directors, shareholders, partners, joint
venturers, employees, consultants, insurers, agents, predecessors, successors,
and assigns, arising out of or related to Employee’s employment or the
termination thereof, or otherwise based upon acts or events that occurred on or
before the date on which Employee signs this Agreement.  To the fullest extent
allowed by law, Employee hereby waives and releases any and all such claims,
charges, and complaints in return for the Severance Benefits.  This release of
claims is intended to be as broad as the law allows, and includes, but is not
limited to, rights arising out of alleged violations of any contracts, express
or implied, any covenant of good faith or fair dealing, express or implied, any
tort or common law claims, any legal restrictions on Employer’s right to
terminate employees, and any claims under any federal, state, municipal, local,
or other governmental statute, regulation, or ordinance, including, without
limitation:
 
(a)  
claims of discrimination, harassment, or retaliation under equal employment laws
such as the West Virginia Human Rights Act, Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Rehabilitation Act of 1973,
the anti-discrimination provisions of the West Virginia Workers’ Compensation
Act (West Virginia Code §23-5A-1 et seq.), and the Equal Pay Act, and any and
all other federal, state, municipal, or local equal opportunity laws;

 
 
17

--------------------------------------------------------------------------------

 
(b)  
claims of wrongful termination of employment; statutory, regulatory, and common
law “whistleblower” claims; claims for wrongful termination in violation of
public policy; or any other cause of action arising under or based on the common
law of West Virginia or the public policy of the State of West Virginia,
including, but not limited to, intentional infliction of emotional distress;

 
(c)  
claims arising under the Employee Retirement Income Security Act of 1974, except
for any claims relating to vested benefits under Employer’s employee benefit
plans;

 
(d)  
claims of violation of wage and hour laws, including, but not limited to, claims
for overtime pay, meal and rest period violations, and recordkeeping violations;
and

 
(e)  
claims of violation of federal, state, municipal, or local laws concerning
leaves of absence, such as the Family and Medical Leave Act.

 
5. If Employee has worked or is working in California, Employee expressly agrees
to waive the protection of Section 1542 of the California Civil Code, which
provides:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR
 
Claims That Are Not Being Released
 
6. This release does not include any claims that may not be released as a matter
of  law, and this release does not waive claims or rights that arise after
Employee signs this Agreement.  Further, this release will not prevent Employee
from doing any of the following:
 
(a)  
obtaining unemployment compensation, state disability insurance, or workers’
compensation benefits from the appropriate agency of the state in which Employee
lives and works, provided Employee satisfies the legal requirements for such
benefits (nothing in this Agreement, however, guarantees or otherwise
constitutes a representation of any kind that Employee is entitled to such
benefits);

 
(b)  
asserting any right that is created or preserved by this Agreement, such as
Employee’s right to receive the Severance Benefits;

 
(c)  
filing a charge, giving testimony or participating in any investigation
conducted by the Equal Employment Opportunity Commission (the “EEOC”) or any
duly authorized agency of the United States or any state (however, Employee is
hereby waiving the right to any personal monetary recovery or other personal
relief should the EEOC (or any similarly authorized agency) pursue any class or
individual charges in part or entirely on Employee’s behalf); or

 
 
18

--------------------------------------------------------------------------------

 
(d)  
challenging or seeking determination in good faith of the validity of this
waiver under the Age Discrimination in Employment Act (nor does this release
impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law).

 
Additional Employee Covenants
 
7. To the extent applicable, Employee confirms and agrees to Employee’s
continuing obligations under Section ‎5 of the Plan (entitled Confidentiality,
Non-Solicitation and Non-Competition) following termination of Employee’s
employment with Employer.
 
Voluntary Agreement And Effective Date
 
8. Employee understands and acknowledges that by signing this Agreement,
Employee is agreeing to all of the provisions stated in this Agreement, and has
read and understood each provision.
 
9. The parties understand and agree that:
 
(a)  
 Employee will have a period of 45 calendar days in which to decide whether or
not to sign this Agreement, and an additional period of seven calendar days
after signing in which to revoke this Agreement.  If Employee signs this
Agreement before the end of such 45-day period, Employee certifies and agrees
that the decision is knowing and voluntary and is not induced by Employer
through (i) fraud, misrepresentation, or a threat to withdraw or alter the offer
before the end of such 45-day period or (ii) an offer to provide different terms
in exchange for signing this Agreement before the end of such 45-day period.

 
(b)  
In order to exercise this revocation right, Employee must deliver written notice
of revocation to ________________ on or before the seventh calendar day after
Employee executes this Agreement.  Employee understands that, upon delivery of
such notice, this Agreement shall terminate and become null and void.

 
(c)  
The terms of this Agreement will not take effect or become binding, and Employee
will not become entitled to receive the Severance Benefits, until that seven-day
period has lapsed without revocation by Employee.  If Employee elects not to
sign this Agreement or revokes it within seven calendar days of signing,
Employee will not receive the Severance Benefits.

 
(d)  
All amounts payable hereunder shall be paid in accordance with the applicable
terms of the Plan.

 
 
19

--------------------------------------------------------------------------------

 
Governing Law


10. This Agreement shall be governed by the substantive laws of the State of
Delaware, without regard to conflicts of law, and by federal law where
applicable.
 
11. If any part of this Agreement is held to be invalid or unenforceable, the
remaining provisions of this Agreement will not be affected in any way.
 
Consultation With Attorney
 
12. Employee is hereby encouraged and advised to confer with an attorney
regarding this Agreement.  Employee acknowledges that Employee has been provided
with the toll-free telephone number of the West Virginia State Bar
(1-866-989-8227).  By signing this Agreement, Employee acknowledges that
Employee has  consulted, or had an opportunity to consult with, an attorney or a
representative of Employee’s choosing, if any, and that Employee is not relying
on any advice from Employer or its agents or attorneys in executing this
Agreement.
 
13. This Agreement was provided to Employee for consideration on _____________.
 


PLEASE READ THIS AGREEMENT CAREFULLY; IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
 
[Remainder of page intentionally left blank]

 
 
20

--------------------------------------------------------------------------------

 


Employee certifies that Employee has read this Agreement and fully and
completely understands and comprehends its meaning, purpose, and
effect.  Employee further states and confirms that Employee has signed this
Agreement knowingly and voluntarily and of Employee’s own free will, and not as
a result of any threat, intimidation or coercion on the part of Employer or its
representatives or agents.
 
 
 
 
Date:                                                      
 
EMPLOYEE
 
 
 
 
 
 
 
Date:                                                      
 
EMPLOYER
 
 
BY:                                                                
ITS:



 
STATE OF WEST VIRGINIA,
 
COUNTY OF ____________, To Wit:
 
I, ______________________, a notary public in and for the County and State
aforesaid, do hereby certify that ____________________, whose name is affixed to
the foregoing writing bearing date the _______day of _________, 201__, has this
day acknowledged the same before me in my said County and State.
 
Given under my hand this _____day of __________, 201__.
 


 
________________________________
 
                   NOTARY PUBLIC
 
 
21

--------------------------------------------------------------------------------

 